COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
                                    §
  TEXAS TECH UNIVERSITY HEALTH                  No. 08-19-00201-CV
  SCIENCES CENTER – EL PASO,        §
                                                  Appeal from the
                 Appellant,         §
                                                 171st District Court
  v.                                §
                                              of El Paso County, Texas
  DR. LINDSAY NIEHAY,               §
                                                (TC# 2017DCV2558)
                  Appellee.         §

                                              ORDER

       The motion to strike is held in abeyance and will be considered along with the merits of

the appeal. The motion to file the sur-reply brief is granted. Further, Appellee’s sur-reply brief

has this day been filed.

       IT IS SO ORDERED this 16th day of January, 2020.

                                              PER CURIAM


Before Alley, C.J., Rodriguez, J., and Ferguson, J. (Judge)
Ferguson, J. (Judge), sitting by assignment